Title: From John Adams to John Jay, 30 November 1786
From: Adams, John
To: Jay, John


     
      Dear Sir
      Grosvenor Square Nov. 30th 1786
     
     Your Favour of the fourth of october, I have had the Honour to receive, and have dispatched the Resolution inclosed in it to Paris to go from thence to Spain: but I hope Mr Lamb is already on his Passage for America.
     The Commotions in New England, will terminate in additional Strength to Government, and therefore they do not allarm me
     I have lately received from Lord Carmarthen officially the enclosed Treaty between France and England. Congress will be able to form a Judgment of it, with more Accuracy than I can pretend to.— There is no obvious particular in which it can be prejudicial to Us.

at first it appeared to be popular here: at present there is Some Appearance of opposition.
     There are no Symptoms of a more favourable Inclination to a Treaty with confederated America, although the Taxes have fallen short very considerably. Mr Pitt will be obliged to propose fresh Taxes and the People will bear them. For in this Country, The People Universally endeavour to reconcile themselves to their inevitable situation, and to encounter their Difficulties with Courage and Constancy. They know that the Interest of their public Debt must be paid, or they must be ruined: for nobody even here is profligate enough even to insinuate that public Faith and Credit is to be trampled under foot or trifled with.
     It is a Pity that every American could not be transported to Europe for a few Weeks, to take a View of the Taxes paid in France Spain Holland, and England; and see how the People live. it would soon reconcile them to their situation, and make them ashamed to have ever uttered a Complaint. The just Complaints of the People of real Grievances ought never to be discouraged, and even their imaginary Grievances may be treated with too great severity: But when a Cry is sett up for the Abolition of Debts, An equal Division of Property, and the Abolition of senates and Governors it is time for every honest Man to consider his situation. The People at large will be miserable Dupes indeed, if they indulge themselves in Slumbers, which may give scope to a few of the most worthless in society, in point of Morals as well as Property to render their Lives, Liberties, Religion Property and Characters insecure. The Laws alone can Secure any Man his own Body, Estate or Peace of Mind: and if these are Scorn’d in Gods name what is ever to be respected? What is there worth living for?
     Dr White & Dr Prevost &c are arrived at Falmouth but not yet come to Town: by them We expect more Letters.
     With great Respect I have the / Honour to be, Sir your most obedient and / most humble servant
     
      John Adams
     
    